[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 11-14356                  MARCH 9, 2012
                         Non-Argument Calendar               JOHN LEY
                       ________________________               CLERK


               D.C. Docket No. 1:07-cr-00005-RWS-LTW-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus



CARLOS ANTONIL VILLANUEVA-ALMENDAREZ,

                                                         Defendant-Appellant.


                     __________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (March 9, 2012)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
        Carlos Antonil Villanueva-Almendarez appeals his sentence of 12 months

of imprisonment following the revocation of his supervised release. 18

U.S.C. § 3583(e)(3). Villanueva-Almendarez argues that his sentence is

substantively unreasonable. We affirm.

      The district court did not abuse its discretion. Villaneuva-Almendez, a

native and citizen of Honduras, was deported from the United States in January

1997, September 1999, March 2000, and January 2006, and during that time he

accumulated five convictions in the courts of Georgia and Florida for offenses,

including criminal damage to property, burglary, and shoplifting. In October

2006, authorities arrested Villaneuva-Almendez in Georgia, and he later pleaded

guilty to reentering the United States illegally and received a sentence of 33

months of imprisonment followed by three years of supervised release. In 2010,

Villaneuva-Almendez again reentered the United States illegally, and after he was

sentenced to a term of 51 months of imprisonment, the government moved to

revoke his supervised release. In response to Villanueva-Almendez’s request for

leniency, the district court explained that it “shared the frustrations [of others] . . .

that [Villanueva-Almendez] continues to return” to the United States despite

warnings that another illegal reentry would be “a serious offense for which he

could serve significant time.” The district court considered the sentencing factors,

                                            2
18 U.S.C. § 3553(a), and reasonably determined that a sentence of 12 months of

imprisonment consecutive to Villaneuva-Almendarez’s sentence of 51 months of

imprisonment for his illegal reentry was “needed in order to enforce [the] Court’s

sentences and orders as well as to impress upon . . . and hopefully deter” him from

future similar conduct. Villaneuva-Almendarez’s sentence to a term well below

the advisory guideline range is reasonable.

      We AFFIRM Villanueva-Almendarez’s sentence.




                                         3